        Case 2:21-cr-00170-GJP Document 52 Filed 08/04/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA


       v.
                                                     No. 21-cr-0170

MOSHE PORAT



                                     ORDER

      AND NOW, this 4th day of August 2021, upon consideration of Moshe Porat’s

Motion to Compel Discovery Pursuant to Brady v. Maryland (ECF 38) and the

Government’s Response (ECF 50), it is ORDERED that the Motion is DENIED

without prejudice.



                                                  BY THE COURT:



                                                   /s/ Gerald J. Pappert
                                                  ________________________
                                                  GERALD J. PAPPERT, J.




                                        1
